The opinion of the court was delivered, by
Agnew, J.
The question in this case was really decided in Philadelphia Saving Fund v. Yard, 9 Barr 359; Fire Insurance Company v. Northampton County, Id. 413; Eastern Bridge v. Same, Id. 415; Spangler v. York County, 1 Harris 322; and Insurance Company v. Yard, 5 Harris 331. In consequence of an adverse decision by the Common Pleas, the question again came before us in the case of The County of Lycoming v. John A. G-amble, was fully argued, and had the benefit of a careful examination. In an elaborate opinion of our brother Thompson, the same conclusion was stated which had before been reached, to wit, that the shares of stock held by a stockholder in corporations, foreign or domestic, are taxable to him personally for county as well as for state purposes; and that the laws have made a plain distinction between the capital stock of a corporation, as a whole in the hands of the corporation, and the individual shares of the stockholder himself in his own hands. The case was decided at January Term, 1864, in the Eastern District, and reported in 11 Wright 106.
It is certainly time the question should be considered as settled.
The judgment is affirmed.